Order entered December 3, 2013




                                            In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                     No. 05-13-00018-CR

                            THOMAS EDWARD GRACE, Appellant

                                               V.

                                THE STATE OF TEXAS, Appellee

                        On Appeal from the 401st Judicial District Court
                                    Collin County, Texas
                            Trial Court Cause No. 401-80198-2009


                                           ORDER
        The Court REINSTATES the appeal.

        On October 3, 2013, we denied appellant’s second motion to extend time to file his brief

and ordered the trial court to make findings. We ADOPT the findings that: (1) appellant desires

to pursue the appeal; (2) appellant is indigent and represented by appointed counsel; and (3)

counsel’s explanation for the delay in filing appellant’s brief is his workload. Because counsel

did not tender appellant’s brief by December 2, 2013, we DO NOT ADOPT the finding that the

brief will be filed by that date.

        We ORDER appellant to file his brief within FIFTEEN DAYS of the date of this order.

If the brief is not filed within the time specified, the Court will order that William Shultz be
removed as appellant’s appointed attorney and order the trial court appoint new counsel to

represent appellant in the appeal.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Mark Rusch, Presiding Judge, 401st Judicial District Court, William Schultz, and the

Collin County District Attorney’s Office.



                                                  /s/    LANA MYERS
                                                         JUSTICE